EXHIBIT 10.51
 
 
AMENDMENT #2 TO
 
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT #2 TO EMPLOYMENT AGREEMENT (this “Amendment #2”), dated as of
January 18, 2008 is entered into by and between Merisel, Inc., a Delaware
corporation (the “Company”) and Donald R. Uzzi (the “Executive”).
 
BACKGROUND
 
The Company and the Executive entered into that certain employment agreement
dated as of November 22, 2004 (the “Original Employment Agreement”), as amended
March 3, 2006 (the “Amendment” and together with the Original Agreement referred
to herein as the “Agreement”). The parties to the Agreement now desire to amend
the Agreement, as permitted in Section 17 of the Agreement, as set forth in this
Amendment #2.  Capitalized terms used but not defined in this Amendment #2 have
the meaning given such terms in the Agreement.
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereto agree as follows:
 
1. The following sentences shall be  added to the end of Section 3(b) to read as
follows:
 
“For purposes of this Agreement, the calculation of EBT shall not include
extraordinary or nonrecurring gains or losses, whether resulting from recoveries
of assets, sales of assets, or any other one-time item, including adjustments
for changes in accounting methods, accounting rules or GAAP.  The Executive
hereby waives any right to any salary increase as a result of an EBT calculation
including any of the aforementioned occurrences or any other extraordinary or
nonrecurring gain or loss.”
 
2. Except as affected by this Amendment #2, the Agreement is unchanged and
continues in full force and effect.  All references to the Agreement shall refer
to the Agreement as amended by the Amendment and this Amendment #2.  This
Amendment #2 shall be binding upon and inure to the benefit of each of the
undersigned and their respective successors and permitted assigns.
 
3. This Amendment #2 may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment #2 by facsimile shall be as effective as delivery of a manually
executed counterpart of this Amendment #2.
 
4. This Amendment #2 shall be governed by and construed in accordance with the
domestic laws of the State of Delaware (without giving effect to any choice or
conflict of law provision).
 
[remainder of page intentionally left blank}

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Amendment #2 to be signed
pursuant to the authority of its Board, and the Executive has executed this
Amendment #2, as of the day and year first written above.
 



   
MERISEL, INC.
       
By:
/s/ Albert J. Fitzgibbons
   
Name: Albert J. Fitzgibbons
   
Title: Co-Chairman of the Board of Directors
               
EXECUTIVE
       
By:
/s/ Donald R. Uzzi
   
Donald R. Uzzi